Citation Nr: 1205672	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-00 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than October 5, 2006, for the grant of service connection and compensation for degenerative disc disease at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1969 to January 1972, including combat service during the Vietnam Conflict, and his decorations include the Purple Heart. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the RO that assigned an effective date of October 5, 2006, for the grant of service connection and compensation for degenerative disc disease at L5-S1.  The Veteran timely appealed for an earlier effective date.

In March 2009, the Veteran testified during a hearing before RO personnel.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

On his VA Form 9 submitted in January 2009, the Veteran requested a hearing before a Veterans Law Judge at a local VA office with regard to the claim on appeal.

A review of the record indicates the Veteran has not been afforded a hearing before a Veterans Law Judge, and has not otherwise withdrawn his request.
  
Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).




Accordingly, the case is REMANDED for the following action:

Obtain clarification from the Veteran as to whether he desires to testify before a Veterans Law Judge at an in-person hearing at the RO or at a videoconference hearing.  Then, provide the Veteran and his representative with reasonably advance notice of the date, time, and location of the requested hearing. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


